Exhibit13.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the amended Annual Report of Globetech Ventures Corp. (the ACompany@) on Form20-F/A for the year ended September 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the AReport@), I, Casey Forward, President and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 11, 2011 By: /s/ Casey Forward Casey Forward President and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided toGlobetech Ventures Corp. and will be retained byGlobetech Ventures Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
